Exhibit 10.9

LOGO [g94166img001.jpg]

FORM OF THE BANK OF NEW YORK COMPANY, INC.

2003 LONG-TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

To:

Pursuant to the 2003 Long-Term Incentive Plan of the Bank of New York Company,
Inc. (“Plan”), you have been granted a non-statutory stock option to purchase
shares of Common Stock upon the following terms and conditions and the terms and
conditions of the Plan (“Option”).

 

Grant Date

 

# of Option Shares Granted

 

Exercise Price

April 2, 2007     $40.41

The Option will vest over three years with one-third of the shares (in whole
numbers) underlying the Option vesting on each anniversary of the Option’s grant
date.

A copy of the Plan is available to you through The Bank of New York Employee
Stock Plan Website (www.bnymystock.com/bny). Unless defined herein, capitalized
terms used herein shall be as defined in the Plan.

1. Your right to exercise the vested portion of the Option shall expire ten
years from the Grant Date; provided, however, in the event your employment with
the Company and its subsidiaries shall cease for any reason prior to the tenth
anniversary of the Grant Date, your right to exercise such vested portion of the
Option may expire at an earlier date, as provided in Paragraph 3 herein (“Option
Termination Date”).

2. The Option may be exercised in whole at any time or in part from time to time
as specified above.



--------------------------------------------------------------------------------

3. In the event your employment with the Company and its subsidiaries is
terminated prior to the tenth anniversary of the Grant Date, your right to
exercise the Option shall expire as of the applicable time period specified
below, measured from the date of such termination:

 

Reason for Termination

 

Applicable Time Period

Voluntary

  Must be Exercised by Termination Date*

Cause

  Must be Exercised by Termination Date*

Disability

  3 years

Retirement (at or after age 55)

  5 years

Death

  3 years

Other with Termination Agreement

  3 years

Other

  3 months*

--------------------------------------------------------------------------------

* Option Shares not vested at Termination Date shall be forfeited.

For purposes of this Option only, your employment termination date for
Disability is the date on which you become disabled, as determined in accordance
with Code Section 409A and are eligible to receive benefits under the Company’s
Long-Term Disability Plan as in effect from time to time.

4. In the event you terminate due to your (i) Retirement (at or after age 55),
(ii) Disability or (iii) death, or with a termination agreement accompanied by a
general employment release acceptable to the Company (together, a “Termination
Agreement”), a pro-rata portion of all of the shares under your Option (based on
a fraction the numerator of which shall be the number of full months that have
elapsed from January 1, 2007 through your Termination Date, up to a maximum of
36, and the denominator of which shall be 36), including those shares previously
exercisable, shall become exercisable and the remainder of the shares under your
Option shall be cancelled. In no event shall any shares vested under your Option
become exercisable prior to one year after the Option’s grant date.

5. You may direct the exercise of the Option through The Bank of New York
Employee Stock Plan Website or telephone call center (800-510-2654) or by
delivering to the Plan Administrator written direction thereof, including in any
such direction the number of shares to be exercised. Payment of the option price
upon exercise of the Option shall accompany such direction and shall be made in
cash and/or shares of Common Stock in accordance with procedures established by
the Committee. Exercise of the Option shall take effect on the date the
direction and payment are actually received by the Plan Administrator.

6. After an Option is exercised, the Company shall cause to be issued to you,
subject to Paragraph 7, the number of shares of Common Stock with respect to
which the Option has been exercised.

7. You agree that, upon exercise of the Option with respect to all or any
portion of the Option Shares, you shall pay to the Company the appropriate
amount of taxes due for withholding purposes as a result of such exercise or, in
accordance with procedures established by the Committee, permit the Company to
retain shares of Common Stock from you to fulfill such withholding liability.



--------------------------------------------------------------------------------

8. In the event you fail to comply with any rules or regulations the Company
establishes with respect to its businesses (including the Company’s Code of
Conduct Policy and Procedures), the Company may cancel or revoke all or any
portion of this Option with respect to the shares not yet exercised. The Company
shall have sole discretion to determine what constitutes such a failure.

9. This Option may be transferred by you to one or more immediate family members
or to trusts established in whole or in part for your benefit and/or the benefit
of one or more of your immediate family members. For this purpose, (i) the term
“immediate family” shall mean your spouse and issue (including adopted and step
children) and (ii) the phrase “immediate family members and trusts established
in whole or in part for your benefit and/or the benefit of one or more of your
immediate family members” shall be further limited, if necessary, so that
neither the transfer of the Option to such immediate family member or trust, nor
your ability to make such a transfer, shall have adverse consequences to you or
the Company under the Internal Revenue Code. In making any such transfer, you
and the transferee shall execute any additional agreements as may be required by
the Committee.

10. These terms and conditions (a) shall be binding upon and inure to the
benefit of any successor of the Company and any transferee of the Option
pursuant to Paragraph 9, (b) shall be governed by the laws of the State of New
York without regard to any choice of law provisions thereof and (c) may not be
amended except in writing. This grant shall in no way affect your participation
or benefits under any other plan or program maintained or provided by the
Company. All actions and proceedings relating to or arising, directly or
indirectly, from this Option shall be litigated in courts located within the
City and State of New York. You further hereby waive trial by jury in any
judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of, related to,
or connected with this Option. In the event of a conflict between these terms
and conditions and the Plan, the Plan shall govern provided, however, that in
all events the Plan and these terms and conditions shall be interpreted and
administered in accordance with the provisions of Code Section 409A, to the
extent applicable to the Plan and your Option Grant.

Please indicate your acceptance hereof by signing and returning the enclosed
copy of this Agreement.

 

Sincerely, THE BANK OF NEW YORK COMPANY, INC. By:  

 

Title:   Vice Chairman and General Counsel

I accept and agree to the terms of this Agreement

 

            (Signature)    (Print Name)    (Date)